TENANT ESTOPPEL CERTIFICATE

National Consumer Cooperative Bank
1401 Eve Street, NW
Washington, D.C. 20005

The undersigned ("Tenant") does hereby certify to you
and your successors and assigns as follows:

1. Tenant is the tenant under the following lease (as
amended, the "Lease") at the property known as 442 Broadway, New
York, New York 10012 (the "Property ") :

 

wandiora: SYA HUDIVE Coke
Date: APRIL D4 1993 Date of Lease: April 11, 1980

Floor: GhoywO + BASe/eVvT

 

Amendments (please specify):

No Amercimerts .
ASSIiOnNMent OF TSase CxOn 342 EPL es (Tena y eo

Prince Fasiion, INGOT Gated 722720

2. The Lease is in full force and effect, and has not
been modified, supplemented or amended in any wav except as
teferenced above. Annexed hereto is a true, correct and complete
copy of the hease.

3. The term of the Lease has commenced, Tenant is in
occupancy of the space covered by the ease, and the expiration
date of the Lease is 4/10/2079 .

4. Base rent of §$ 1000.00 per month together

additional rent and other charges due Lapdlora at an EBS gh Cae Cooperative

have been paid through Present -
E 2 Seton “onthly cieages a are collected and adqust-

Nehts’ feiss at ingluding Eprect
“ET of the tenant improvements or other work
vequired to be performed by Landlord under the Lease have been

duly performed, and all abatements, concessions, allowances,
credits and payments, if any, to be made by Landlord under the
Lease have been made.

   

6. No default exists under the hease on the part of
Tenant or Landlord.

Q2910-GOS97/ 120243 .1
7. Neither Tenant nor any predecessor has made any
payment to Landlord as a security deposit or advance or prepaid
rental except (a) a gecurity deposit of $6 and (hb)
payments of rent and additional rent made not earlier than ten
(10) days prior to the date upon which such payments are due.

8. The Lease contains the entire agreement between
Tenant and Landlord with respect to the subject matter of the
nease.

9. Tenant claims no offsets, setoffis, rebates

concessions, abatements or defenses against or with respect to
rent, additional rent or other sums payable under the terms of

the Lease.

10. The undersigned acknowledges that you are relying
upon this certificate in making a loan to Landlord secured in
part by a@ morteage upon the Property and/or by an assiqnment of
Landlord's interest in the Lease.

TENBNT:

hewn B

PRINCE FASHION, TNC.

by: Herman Ratz
Name:
Title: President

O89 10-O0597/ 720245. 4 oe
Law Offices of

ALLEN § GROSS
ELLIO’ 3. BOROWITZ

 

JEFFREY MM. GOLDMAN
STEVEN LOWENTHAL
MARION. 2 POSNER
JEFFREY €. MEME
MARTEN E. ROEMAPIF

* MEMBER AY BMY BAR

BY TELECOPIER AND
CERTIFIED HATLIRER

WMaryellen Goble, Esq.
Hanley, Goble & Dennis
225 Broadway - Suite 2406
New York, N.¥. 10007

Allen I. Gross

S224 THIRTEENTH AVENUE
BROOKLYN, NY 17212
(48) 435-1700

Pas 17 18) AP 1-GG25

 

MARTIN GoLp**
or COUNSEL

** MEMBER ME K[ G FL BAR

July 23, 1990

Re: Prince Fashion, Ine.
542 Broadway
New York, N.Y.

Dear Ms. Goble:

We are the attorneys for Prince Fashion, Inc. Your letter of

July 13,1990 has been forwarded to us.

Please be advised that Prince Fashion has been a tenant at 542
Broadway for over twenty years. The sole owner, shareholder and
employee of Prince Fashion ls Herman Yankovits. Mr. Yankovits is

an elderly gentleman who operates the bu

basis, for the sale of plece goods.

siness alone, on part-time
‘Prince Fashion is not a

manufacturing company using heavy machinery or ether large
equipment at the premises. At all times, since the inception of
the original lease prior to conversion to a cooperative, the
promises has been used for the same purpose. Until now, there has
never been a complaint concerning such use. Mr. Yankovits bought
the store and basement area in April 1980 from the Sponsor. All
parties at that time were aware of his use of the premises and his

intention of continuing his business in

the fame manner.

Your letter makes reference to violations of a Certificate of
Occupancy. It is our understanding that the premises is located
in a manufacturing zone and, as Mr. Yankovits has never before peen

notified of any possible violation, there has never been any reason
to believe his use of the premises was not in compliance with
applicable law. On July i9th, I requested a copy of the
Certificate of Occupancy from Vincent Hanley of your office. TI
have not yet received it. If, in fact, there is a Certificate of
duly 23, 1996
Maryellen Gable
Page 2

Occupancy prohibiting Mr. Yakovits' use of the basement, then it
appears that either his lease was issued by the cooperative in
wiolation of the law or the cooperative has obtained a Certificate
of Occupancy with prior knowledge of a non-conforming use of the
property. In either case, the cooperative, not the tenant, may be
in violation of the lease.

Until this matter is resolved, which we hope can be done
amicably, we request that any attempted inspection of the vrenises
by the cooperative on July 26, 1990 be cancelled. Also, please
forward any further correspondence on this matter directly te this
office.

Very truly yours,
ee vO

Marion F. Posner

MFP/is
